DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) in view of Brzezinski (US 5570297 A).
Re claim 2: Ilan discloses a non-transitory computer readable medium having program logic imprinted thereon for performing the method comprising:
providing a display screen (22 in figs 1A, 1B, 4, & 5B) on a device, wherein said display screen includes a display region (21 in figs 1A & 1B); and
providing visible light pulses from said display region,
wherein said light pulses are visible to a user (p39: Here, coupon portion 21, and coupon 20 contained therein, is visible in the television picture 22, p45: the coupon is typically in the form of an encrypted visual pattern for transmission via a television picture 22, to viewers (users) 28.  p46-49, p55, p61, p89, p101) and are representative of a coupon (20 in figs 1A, 1B, & 4).
Ilan however does not disclose serially communicating information via light pulses from a display.
Brzezinski however discloses serially communicating information via light pulses from a display (Abst: a cathode ray tube (CRT) adapted for transmission of serial data bits as light pulses appearing as spaced lines on the CRT to a portable information device having a photosensor).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known benefits of serial communications; for example, an ability to be synchronized among legacy devices or at least a less complex (and probably less expensive) method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61).
Re claim 3: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2, wherein said display region is a television display region (p39: television picture 22).
Re claim 7: Ilan modified discloses a method comprising: 
providing a display screen (22 in figs 1A, 1B, 4, & 5B) on a device, wherein said display screen includes a display region (21 in figs 1A & 1B); and
providing visible light pulses from said display region, 
wherein said light pulses are visible to a user (p39: Here, coupon portion 21, and coupon 20 contained therein, is visible in the television picture 22, p45: the coupon is typically in the form of an encrypted visual pattern for transmission via a television picture 22, to viewers (users) 28.  p46-49, p55, p61, p89, p101) and representative of at least one coupon (20 in figs 1A, 1B, & 4).
Ilan however does not disclose serially communicating information via light pulses from a display.
Brzezinski however discloses serially communicating information via light pulses from a display (Abst: a cathode ray tube (CRT) adapted for transmission of serial data bits as light pulses appearing as spaced lines on the CRT to a portable information device having a photosensor).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known advantages of serial communications; for example, less complex method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61).
Re claim 8: Ilan modified by Brzezinski discloses the method of claim 7, wherein said display region is a television display region (39: television picture 22).

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Lagard (US 5721908 A).
Re claims 4 and 9: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2 and the method of claim 7, wherein said display region is a display screen (22 in figs 1A, 1B, 4, & 5B).
Ilan modified by Brzezinski however does not disclose a webpage.
Lagard however discloses a webpage (abst).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Lagard’s teaching in the medium and method of Ilan modified by Brzezinski for the purpose of promoting user-friendliness and user-interaction by incorporating web based graphics interface.

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Watanabe (US 20050070327 A1).
Re claims 5 and 10: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2 and the method of claim 7.
Ilan modified by Brzezinski however does not disclose that said display region is a mobile phone display screen.
Watanabe however discloses display region in a mobile phone display screen (13 in fig 1a).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Watanabe’s teaching in the medium and method of Ilan modified by Brzezinski for the purpose of allowing viewers of TV programs on mobile phones to receive coupon and advertiser to be able to reach said viewers.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of MENGEL (GB 2208458 A).
Re claim 6: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2.
Ilan modified by Brzezinski however does not disclose that said non-transitory computer readable medium is a volatile memory.
MENGEL however discloses a volatile memory (abst: "A tuner (300) in, for example, a television receiver, includes a volatile memory (340) which is automatically programmed with data relating to receivable active channels").
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate MENGEL’s teaching in the medium of Ilan modified by Brzezinski for the purpose of allowing faster execution of the computerized method (generally faster than non-volatile memory).

Claims 11, 12, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Nemirofsky (US 5907350 A).
Re claims 11 & 12: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a light sensor (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) of a device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 14: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) and said at least one coupon is stored in a memory (p14: having the coupon stored therein, p73) of said device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 15: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) and said at least one coupon is displayed by a display (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) of said device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 16: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and that said at least one coupon includes a plurality of coupons displayed by a corresponding plurality of displays of said card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card) and that said at least one coupon includes a plurality of coupons displayed by a corresponding plurality of displays of said card (abst: “The smart card is equipped with an LCD which enables UPC codes corresponding to each of the stored coupons to be utilized.”  Col 11 lines 44+: “Pressing the left-right view arrows 32A, now rotates through a sub-set of the benefits or values available,”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card and also for the purpose of enhancing user functionality by allowing plurality of coupons to be displayed by a corresponding plurality of displays.
Re claim 17: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and that said at least one coupon includes a plurality of coupons and each coupon is displayed by a display of said card based on a signal from a button of said card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card) and that said at least one coupon includes a plurality of coupons and each coupon is displayed by a display of said card based on a signal from a button of said card (abst: “The smart card is equipped with an LCD which enables UPC codes corresponding to each of the stored coupons to be utilized.”  Col 11 lines 44+: “Pressing the left-right view arrows 32A, now rotates through a sub-set of the benefits or values available,”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card and also for the purpose of enhancing user functionality by allowing plurality of coupons to be displayed by a corresponding plurality of displays.
Re claim 18: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is stored in a memory of said device (p14: having the coupon stored therein, p73) and said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.).
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Francini (US 4701601 A).
Re claim 19: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) and said at least one coupon is communicated based on a signal received from a button of said device (p108: …the users will then be prompted to indicate the coupon they desire to be sent to them, by voice, depressing a button or buttons on the mobile communication device, or the like.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card.
Francini however discloses that the device is a card (20 in fig 1) and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Francini’s teaching in the method of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a card and also for the purpose of communicating user selected coupon with a magnetic stripe reader.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Francini (US 4701601 A) and Atalla (US 3938091 A).
Re claim 20: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) and said at least one coupon is communicated based on a signal received from a button of said device (p108: …the users will then be prompted to indicate the coupon they desire to be sent to them, by voice, depressing a button or buttons on the mobile communication device, or the like.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card.
Francini however discloses that the device is a card (20 in fig 1) and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Francini’s teaching in the method of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a card and also for the purpose of communicating user selected coupon with a magnetic stripe reader.
However, Ilan modified by Brzezinski and Francini does not disclose signaling after said button is pressed for a period of time.
Atalla however discloses signaling after said button is pressed for a period of time (col 10 lines 9+: “After the customer has keyed in his password, he presses a second key for more than two seconds, for example, he depresses the XYZ key, thereby signaling the end of the password.” Col 11 lines 7+:” After dialing in the code number, the subscriber presses the ending synchronizing character key such as the XYZ key for more than two seconds.  This then activates the central office equipment to read out the password”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Atalla teaching in the method of Ilan modified by Brzezinski and Francini for the purpose of ensuring that the pressing is not accidental and thus confirming the action.

Response to Arguments
Applicant mainly argues, “Brzezinski discloses that the definition of portable information device includes the same types of devices.  "However, the portable information device is a hand held telephone menu and appointment scheduling device 220. It could also be any type of Personal Digital Assistant ( PDA).” (Brzezinski, col. 11, 1137-39.)  Accordingly, both Ilan and Brzezinski contemplate the same types of devices, and Ilan discloses a reader that connects to those same types of devices using conventional connectors and adapters.  Therefore, it cannot be obvious to modify Ilan with a function Ilan does not need because Ilan discloses a reader that makes a mechanical or electrical connection for communication with the same types of devices.”
Ilan however does not disclose serially communicating information via light pulses from a display.  Brzezinski however discloses serially communicating information via light pulses from a display (Abst: a cathode ray tube (CRT) adapted for transmission of serial data bits as light pulses appearing as spaced lines on the CRT to a portable information device having a photosensor).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known benefits of serial communications; for example, an ability to be synchronized among legacy devices or at least a less complex (and probably less expensive) method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, 0col 2 lines 32-61).
Applicant seems to have made the following supporting arguments to support the main argument above:
Applicant argues, “The Examiner, for the first time, alleges that a portable information device of Brzezinski is a legacy device.  The Examiner allegation is clearly unreasonable.” 
The examiner, in contrary, had stated the following in the Office Action dated, 5/19/2016: “Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the advantage of serial communications; for example, an ability to be synchronized among legacy devices or at least  a less complex (and probably less expensive) method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61)”.    Therefore, the Examiner did not, for the first time, allege that a portable information device of Brzezinski is a legacy device.
Applicant argues, “The Examiner could not reasonably point to the portable information device as a legacy device in those paragraphs at least because it is no more than a speculative proposal and not something in existence. The only devices discussed by Brzezinski that actually existed and could be reasonably identified as legacy devices at the time of inventions are the different BAUD rate CRTs.”
In response, examiner points to Brzezinski: col 1 lines 43-63, “Many existing portable devices have been designed for multiple functions, such as a combination watch/calculator.  Wrist instruments have expanded from their time keeping role to include: databanking, chronometer, alarm, computation, odometer, paging, and communication functions.  A disadvantage of many existing portable information devices is that they cannot easily be downloaded with programs providing new functionality.  A further disadvantage of many existing portable information devices is that their databases cannot be easily updated without manually entering new data.  The existing devices that can be updated typically have very limited input capabilities because they either have no keyboards at all or very rudimentary keyboards, or else they require that the updating occur from specific hardware.  This severely limits the user's flexibility because the user must have easy access to updating hardware, which will most likely not be portable.  Wristwatches in particular are difficult for entry of information or updating information.  Various schemes have been  proposed for entry of data using pushbuttons or tiny keyboards, none of which have been entirely satisfactory.”  Accordingly, Brzezinski discloses existing portable devices not a speculative proposal that is not something in existence. 
	Applicant argues, “The Examiner basis the rejection on serial communication between a CRT and a portable information device. However, Ilan does not disclose direct communication. Ilan interposes a reader that, "is configured to fit mobile communication devices, such as cellular telephones, Personal digital assistants (PDAs), etc.” and which communicate, “by conventional mechanical and electronic connections and adapters [.]” Ilan, para. [0058].”
	In response, examiner points to, “However, the reader 26 and mobile communication device 24 could also be integral, as a single device” (Ilan, para. [0052]).  Thus, in this case, there would be direct communication between a CRT and a portable information device.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tae W. Kim/
Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887